            Case 5:16-cv-00019-HE Document 76 Filed 05/09/19 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF THE STATE OF OKLAHOMA
1.     SHERRY ELLIS, et al.,                           )
                                                       )
                                                       )
                      Plaintiffs,                      )
                                                       )
v.                                                     )   CIV-2016-16-019-HE
                                                       )
1.     DANIEL HOLTZCLAW, et al,                        )
                                                       )
                                                       )
                      Defendants.                      )
            MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFFS
       COMES NOW AMBER HURST, and hereby pray leave of the Court to withdraw
from the representation of all Plaintiff’s in this case. In support of this Motion, Counsel
advises the Court as follows:
       1.      Attorney Amber Hurst is no longer working on this case;
       2.      Mark Hammons will continue to act as the lead counsel for the Plaintiff’s in
               this case;
       3.      This will not affect any future deadlines in the case; and,
       4.      Plaintiff’s counsel contacted Defendant’s counsel on May 3, 2019, and have
               not received any objections.
       WHEREFORE, Counsel pray that she be allowed to withdraw from further
representation of all Plaintiffs in this case.




                                                 -1-
          Case 5:16-cv-00019-HE Document 76 Filed 05/09/19 Page 2 of 2



       RESPECTFULLY SUBMITTED THIS 9th DAY OF MAY 2019.
                                           s/ Amber Hurst
                                           Mark Hammons, OBA No. 3784
                                           Amber Hurst, OBA No. 21231
                                           HAMMONS, GOWENS, HURST & ASSOCIATES
                                           325 Dean A. McGee Avenue
                                           Oklahoma City, Oklahoma 73102
                                           Telephone: (405) 235-6100
                                           Facsimile: (405) 235-6111
                                           Email:amber@hammonslaw.com
                                           Counsel for Plaintiffs Ellis and Raines
                             CERTIFICATE OF SERVICE
       : I hereby certify that on this 9th day of MAY, 2019 , I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing and transmittal of
a Notice of Electronic Filing to the following ECF registrants;
Benjamin Lloyd Crump, FL Bar No.72583              Kathleen Zellner, Admitted Pro Hac Vice
Ben Crump Law, PLLC                                Kathleen T. Zellner & Associates
122 S. Calhoun St.                                 1901 Butterfield Rd., Suite 650
Tallahassee, FL 32301                              Downers Grove, IL 60515
Phone: (844) 638-1822                              Telephone: 630-955-1212
bencrump@bencrump.com                              Facsimile: 630-955-1111
                                                   ktzemployees@gmail.com
Melvin C. Hall, OBA No. 3728                       Counsel for Daniel Holtzclaw
RIGGS, ABNEY, NEAL, TURPEN,
ORBISON & LEWIS                         Rick Smith, OBA No. 8397
528 NW 12th St.                         Sherri R. Katz, OBA No.
Oklahoma City, OK 73103                 Asst. Municipal Counselor
Telephone: (405) 843-9909               200 North Walker Ste 400
Facsimile: (405) 842-2913               Oklahoma City, OK 73102
mhall@riggsabney.com                    Telephone:(405) 297-2451
                                        Facsimile:(405) 297-3851
Damario Solomon-Simmons, OBA No. 20340 E-mail: rick.smith@okc.gov
502 W. 6th Street                       sherri.katz@okc.gov
Tulsa, OK 74119                         Counsel for City
918-587-3261
918-587-9708
dsimmons@riggsabney.com
Attorneys for Plaintiff Regina Copeland

                                                   s/ Amber Hurst




                                             -2-
